DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (patent application publication No. 2016/0147534) in view of Callander (patent No. 5,276,852) and Chopra (patent No. 6,412,043).


Lewis taught the invention substantially as claimed including (as to claim 1)    A processor-based device comprising one or more processing elements (PEs) (300,110a-

an execution pipeline comprising a memory access stage(310,320, 350,370); an instruction cache(314)(e.g., see fig. 3);
Lewis taught that cache of the PE core operated as a write-back cache (where data cannot be written to system memory until the corresponding cache location was evicted e.g., see paragraph 0037-0038 ) but did not expressly detail a store-and-invalidate logic circuit. Callander however taught this limitation (e.g., see a cache controller 156 that performed this limitation e.g., see col. 4, 	lines 24-57 and col. 13, lines 45-54);  Callander also taught each PE configured to:receive, by the memory access stage of the execution pipeline, an indication to perform a store-and-invalidate operation, the indication comprising a store address and store data; and responsive to receiving the indication, atomically perform the store-and-invalidate operation by being configured to: write, using the store-and-invalidate logic circuit, the store data to a memory location indicated by the store address; and invalidate, using the store-and-invalidate logic circuit, an  cache line corresponding to the store address in the instruction cache (e.g., see col.4, lines 24-64 and col. 5, lines 5-19 and col. 12, lines 10-49 and col. 17,lines 46-57 and col. 11, line 63-col. 12, line 9)(e.g., see Callander col. 11, line 63-col. 12, line 30) [note the disown write ownership operation performs the write and invalidate operation  as claimed and the operation is taught as an atomic operation as the whole operation (write and invalidate) [for the same PE] is necessary to be performed immediately to ensure the read operation that is requesting ownership does not delay the invalidate when a write to memory is performed].

	Callender did not expressly detail that the corresponding instruction cache line was invalidated. Chopra however taught invalidating the instruction cache that corresponds to a store where the operand caches are invalidated. (e.g., see col. 30, line 49-col. 32, Iine 15).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Lewis and Callander. Both references were directed toward the problems of maintaining cache coherences when multiple processors have access to a shared cache in a hierarchical memory system. One of ordinary skill would have been motivated to incorporate the Callander teachings of providing using the cache controller to provide the invalidation of the cache(s) with invalid data at least to efficiently prevent a processor unknowingly accessing dirty or incorrect data from the cache of another processor or process. The combination of the teachings of Lewis and Callander would have yielded predictable results at least because both references were directed toward processing using programmable processors performing similar processes.
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Lewis and Chopra. Both references were directed toward the problems of maintaining cache coherences when multiple processors have access to a shared cache in a hierarchical memory system. One of ordinary skill would have been 
Due to the similarities between claims 1 and 10 and 19; claims 10 and 19 are rejected for the same reasons as claim 1 above. 

As to claim 2,11,20  Lewis and Callander taught   The processor-based device of claim 1,  Callander taught wherein the memory location indicated by the store address comprises one of a memory location indicated by the store address in a system memory and a unified cache line corresponding to the store address in a unified cache of the PE (e.g., see  col. 4, lines 24-56, col. 5,lines 1-28 and col. 12, lines 10-30)[note the cache is unified at least in that the data in  each location with a same address is coherent].

As to claim 3,12 Lewis and Callahan and Chopra taught    The processor-based device of claim 1, Callahan taught wherein:

the processor-based device comprises a plurality of PEs; the store-and-invalidate logic circuit of each PE comprises: a bus command generator circuit(e.g. see col. 9,lines 1-29); and a snoop decoder circuit(e.g., see col. 16, lines 1-46)[note in order to read the bus transactions the snoop circuit would have to decode the transaction];

a first PE of the plurality of PEs  (module k-module n) is configured to issue, using the bus command generator circuit of the first PE, a store-and-invalidate bus command to the interconnect bus (e.g., see col. 16, lines 1-46);


the interconnect bus is configured to broadcast the store-and-invalidate bus command to one or more PEs among the plurality of PEs (e.g., see col. 5, lines 1-28); and a second PE of the one or more PEs is configured to:

receive, using the snoop decoder circuit of the second PE, the store-and-invalidate bus command from the interconnect bus; and invalidate, using the snoop decoder circuit of the second PE, an instruction cache line corresponding to the store address in an instruction cache of the second PE, responsive to receiving the store-and-invalidate bus command (e.g., see col. 13, lines 1-32).

As to claim 4, 13 Lewis and Callander and Chopra taught  The processor-based device of claim 3, Callander taught  wherein the second PE is further configured to write, using the snoop decoder circuit of the second PE, the store data to a unified cache line corresponding to the store address in a unified cache of the second PE (e.g., see col. 13, lines 1-32).



As to claim 6, 15  Lewis and Callander and Chopra  taught The processor-based device of claim 3, Callander  taught wherein the first PE is configured to invalidate the  cache line corresponding to the store address in the instruction cache of the first PE responsive to receiving the store-and-invalidate bus command back from the interconnect bus (e.g., see col. 16, lines 8-30). Callander did not expressly detail that the line invalidated was  a instruction cache line. Chopra however taught invalidating the instruction cache that corresponds to a store where the operand caches are invalidated. (e.g., see col. 30, line 49-col. 32, Iine 15).



As to claim 7, 16 Lewis and Callander and Chopra  taught   The processor-based device of claim 3,  Callander taught wherein the interconnect bus is configured to broadcast the store-and-invalidate bus command to the one or more PEs responsive to determining that the one or more PEs potentially cache the store data(e.g., see col. 16, lines 8-46)[the maintaining queue(s) of invalidate requests provides the determining the one or more Pes potentially cache store data, and  the reading of the invalidate request provides broadcast of the requests to the PEs by bus snooping the requests].

As to claim 8, 17 Lewis and Callander and Chopra  taught The processor-based device of claim 1, Callander taught  further configured to send, by an execute stage of the execution pipeline, the indication to perform the store-and-invalidate operation to the memory access stage of the execution pipeline responsive to executing a store-and-invalidate instruction defined by an instruction set architecture (ISA) of the processor-based device(e.g., see col. 13,lines 43-54)[execution of the DMA write and invalidate instruction provides this limitation as understood as type of ISA DMA].
Claims 9,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Callander and Chopra  taught as applied to claim 1 above, and further in view of McCormack (patent application publication No. 2014/0025891).
As to claim 9,18 Lewis and Callander and Chopra  taught  The processor-based device of claim 1, McCormack taught wherein the indication to perform the store-and-invalidate operation comprises an indication from a page table of the PE that indicates that contents of the memory location indicated by the store address are executable e.g., see paragraphs 0008,0051 and 0086).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lewis and McCormack. Both references were directed toward the problems of maintaining cache coherences when multiple processors have access to a shared cache in a hierarchical memory system. One of ordinary skill would have been motivated to incorporate the McCormack teachings of using a page table in determining the location of cache lines at least to quickly determine if there was a possible conflicting write access to a cache line which would yielded dirty data for the plural .

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
The rejections are maintained as set forth in the last office action and edited to   address Applicants arguments.
The Applicants in substance argues that the cited prior at does not teach “atomically performing the store-and-invalidate operation by being configured to write:, using the store-and-invalidate logic circuit, the store data to a memory location indicated by the store address; and invalidate, using the store-and-invalidate logic circuit and instruction cache line  corresponding to the store address in an instruction cache; The Examiner contends the cited prior art taught this limitation a set forth in the rejections above.  Also The Examiner contends that store and invalidate operation(s) are atomically performed (note  the definition in the specification of the instant application argued by Applicant ). The operations cited in the Callander and Chopra references in outstanding rejection above taught  immediate operation between the write and invalidate. Callander taught the  operation of when a processor  e.g., when an ownership read command  is detected on the bus for which it has write ownership, the disown write command, and the copies of both caches are invalidated (e.g., see Callander  col. 11, line 63-col. 12, line 30).[note the disown write ownership operation performs the write and invalidate operation as claimed and the operation is taught as an atomic operation as the whole operation (write and invalidate) is necessary to be performed immediately to ensure the read operation that is requesting ownership does not access incorrect data, and  also to main coherency].  [Also note the protocol for bus transactions in Callender put a priority on invalidate operation over other access requests (e.g., see col. 14, lines 35-59 and col. 15, lines 4-15) and this provides for a system that does not delay the invalidate when a write to memory is performed].

Applicant argues the cited prior art does not teach the store-and-invalidate’’ both writing…the store data  to a memory location indicated by the store address and invalidating…an instruction cache line corresponding  to the store address in the instruction cache  are performed by the same PE  and the write and invalidate performed “atomically. As to this limitation The Examiner contends the write and disown operation as taught by Callander (e.g., see col. 11, line 63-col. 12, line 9) performs writing to main memory and invalidating the  line of the same  PEs cache (processor module) (as it invalidates both the cache of the same PE and the read request PE].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183